Exhibit 10.61


 
EXHIBIT D
 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is made as of September 28, 2005, by
and among Xfone, Inc., a corporation incorporated under the laws of Nevada (the
“Company”), the purchasers signatory hereto (each a “Purchaser” and together the
“Purchasers”), and Feldman Weinstein LLP, with an address at 420 Lexington
Avenue, New York, New York 10170-0002 (the “Escrow Agent”). Capitalized terms
used but not defined herein shall have the meanings set forth in the Securities
Purchase Agreement referred to in the first recital.
 
W I T N E S S E T H:
 
WHEREAS, the Purchasers will be purchasing from the Company Common Stock and
Warrants on the Closing Date as set forth in the Securities Purchase Agreement
(the “Purchase Agreement”) dated the date hereof between the Purchasers and the
Company, which securities will be issued under the terms contained herein and in
the Purchase Agreement; and
 
WHEREAS, it is intended that the purchase of the securities be consummated in
accordance with the requirements set forth in Regulation D promulgated under the
Securities Act of 1933, as amended; and
 
WHEREAS, the Company and the Purchasers have requested that the Escrow Agent
hold the Subscription Amounts in escrow until the Escrow Agent has received the
Release Notice in the form attached hereto from the Company and each Purchaser;
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
 
ARTICLE 1  
 
 
TERMS OF THE ESCROW
 
1.1.  The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the funds for the purchase Common
Stock and Warrants as contemplated by the Purchase Agreement.
 
1.2.  Upon the Escrow Agent’s receipt of the aggregate Subscription Amounts for
the Closing into its master escrow account, together with executed counterparts
of this Agreement, the Purchase Agreement and the Registration Rights Agreement,
it shall telephonically advise the Company, or the Company’s designated attorney
or agent, of the amount of funds it has received into its master escrow account.
 
1.3.  Wire transfers to the Escrow Agent shall be made as follows:
 
STERLING NATIONAL BANK
622 3RD AVENUE
NEW YORK, NY 10017
ACCOUNT NAME: FELDMAN WEINSTEIN LLP
ABA ROUTING NO: 026007773
ACCT NO: 0814180101
REMARK: XFN/[FUND NAME]


1.4  The Company, promptly following being advised by the Escrow Agent that the
Escrow Agent has received the Subscription Amounts for the Closing along with
facsimile copies of counterpart signature pages of the Purchase Agreement,
Registration Rights Agreement and this Agreement from each Purchaser, shall
deliver to the Escrow Agent the certificates representing the certificates
evidencing the Securities to be issued to each Purchaser at the Closing together
with:
 
(a)  the Company’s executed counterpart of the Purchase Agreement;


(b)  the Company’s executed counterpart of the Registration Rights Agreement;


(c)  the executed opinion of Company Counsel; and


(d)  the Company’s original executed counterpart of this Escrow Agreement.


1.5  In the event that the foregoing items are not in the Escrow Agent’s
possession within five (5) Trading Days of the Escrow Agent notifying the
Company that the Escrow Agent has custody of the Subscription Amount for the
Closing, then each Purchaser shall have the right to demand the return of their
portion of the Subscription Amount.
 
1.6  Once the Escrow Agent receives Release Notices in the form attached hereto
as Exhibit X executed by the Company and each Purchaser, it shall (a) wire 100%
of the aggregate Subscription Amounts per the instructions of the Company, net
of $30,000 for the legal fees and expenses of Crestview per the instructions of
Crestview and (b) wire the remaining 0% of the aggregate Subscription Amounts
per the written instructions of Oberon Securities, LLC.
 
1.7  If the Escrow Agent has not received all the Release Notices from the
Purchasers on or before October 31, 2005, the Escrow Agent shall return the
respective Subscription Amounts to the Purchasers net of each Purchaser’s
pro-rata share of $25,000 (based on such Purchaser’s Subscription Amount to all
Subscription Amounts) which shall be wired per the instructions of Crestview.
 
1.8  Once the funds (as set forth above) have been sent per the Company’s
instructions, the Escrow Agent shall then arrange to have the Shares, the
Purchase Agreement, the Registration Rights Agreement, the Warrants, the Escrow
Agreement and the opinion of counsel delivered to the appropriate parties.
 
ARTICLE II
 
MISCELLANEOUS
 
2.1  No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
2.2   All notices or other communications required or permitted hereunder shall
be in writing, and shall be sent as set forth in the Purchase Agreement.
 
2.3   This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.
 
2.4   This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
 
2.5   Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
2.6   The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court sitting in New York City.
 
2.7   The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, each Purchaser and the Escrow
Agent.
 
2.8   The Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
the Escrow Agent to be genuine and to have been signed or presented by the
proper party or parties. The Escrow Agent shall not be personally liable for any
act the Escrow Agent may do or omit to do hereunder as the Escrow Agent while
acting in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.
 
2.9   The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
2.10  The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Purchase Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.
 
2.11  The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation;
provided that the costs of such compensation shall be borne by the Escrow Agent.
The Escrow Agent has acted as legal counsel for Crestview, and may continue to
act as legal counsel for Crestview from time to time, notwithstanding its duties
as the Escrow Agent hereunder. The Company and the other Investors consent to
the Escrow Agent in such capacity as legal counsel for Crestview and waives any
claim that such representation represents a conflict of interest on the part of
the Escrow Agent. The Company understands that Crestview and the Escrow Agent
are relying explicitly on the foregoing provision in entering into this Escrow
Agreement.
 
2.12  The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Purchasers. In the event of any such resignation, the Purchasers
and the Company shall appoint a successor Escrow Agent and the Escrow Agent
shall deliver to such successor Escrow Agent any escrow funds and other
documents held by the Escrow Agent.
 
2.13  If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
2.14  It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
escrow funds held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the escrow funds until such disputes shall have been settled either by mutual
written agreement of the parties concerned by a final order, decree or judgment
or a court of competent jurisdiction after the time for appeal has expired and
no appeal has been perfected, but the Escrow Agent shall be under no duty
whatsoever to institute or defend any such proceedings or (2) to deliver the
escrow funds and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York in accordance with the
applicable procedure therefore
 
2.15  The Company and each Purchaser agree jointly and severally to indemnify
and hold harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby or by the Purchase Agreement
other than any such claim, liability, cost or expense to the extent the same
shall have been determined by final, unappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.
 
************************
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.
 
XFONE, INC.
 


By:______________________________________
Name: Guy Nissenson
Title: President &CEO


 
ESCROW AGENT:
 
FELDMAN WEINSTEIN LLP
By:______________________________________
Name:
Title:


[SIGNATURE PAGE OF HOLDERS FOLLOWS]

--------------------------------------------------------------------------------


[SIGNATURE PAGE OF HOLDERS TO XFN ESCROW]
Name of Holder: __________________________
Signature of Authorized Signatory of Holder: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________




[SIGNATURE PAGE OF HOLDERS FOLLOWS]






 

 
 

--------------------------------------------------------------------------------

 



Exhibit X to
 
Escrow Agreement
 
RELEASE NOTICE
 
The UNDERSIGNED, pursuant to the Escrow Agreement, dated as of September 28,
2005, among Xfone, Inc., the Purchasers signatory thereto and Feldman Weinstein
LLP, as Escrow Agent (the “Escrow Agreement”; capitalized terms used herein and
not defined shall have the meaning ascribed to such terms in the Escrow
Agreement), hereby notify the Escrow Agent that each of the conditions precedent
to the purchase and sale of the Shares set forth in the Purchase Agreement have
been satisfied. The Company and the undersigned Purchaser hereby confirm that
all of their respective representations and warranties contained in the Purchase
Agreement remain true and correct and authorize the release by the Escrow Agent
of the funds and documents to be released at the Closing as described in the
Escrow Agreement. This Release Notice shall not be effective until executed by
the Company and the Purchasers.
 
This Release Notice may be signed in one or more counterparts, each of which
shall be deemed an original.
 
IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of this ___ day of October, 2005.
 
XFONE, INC.




By: ___________________________________
Name: Guy Nissenson
Title: President & CEO


[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO XFN RELEASE]
Name of Holder: __________________________
Signature of Authorized Signatory of Holder: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________






[PURCHASERS’ SIGNATURE PAGE FOLLOWS]



